Voto disidente emitido por el
Juez Asociado Señor Dávila
al cual se unen los Jueces Asociados Señores Torres Rigual y Rebollo López.
Disiento. Revocaría nuestras expresiones en Pagán v. Rivera Burgos, 113 D.P.R. 750, 752 esc. 2 (1983); Rivera v. Cámara, 17 D.P.R. 528, 537 (1911); y Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370-371 (1906).
La norma expuesta en estos casos, al efecto de que un abogado que ostenta la representación de un litigio no debe tomarle el juramento de los documentos a utilizarse en el pleito, es de origen inglés. Al adoptarla y seguirla no se han expuesto las razones que la sustentan. Se apunta que han surgido dudas sobre la propiedad de la norma, pero dado el caso que se había actuado en esa forma por años, se ha per-sistido en ella. Nota, Affidavits — Authority of Affiant’s Attorney to Act as Notary, 19 Texas L. Rev. 346 (1941). Ano-tación, Oath or Acknowledgment Before Attorney, 74 A.L.R. 771 (1931). Las jurisdicciones norteamericanas están divi-didas en cuanto a seguir esta norma. Unas la condenan *818como impropia, otras no la siguen y hay algunas que las prohíben por estatuto específico a ese fin. Anotación, Attorney Taking Client’s Oath, 21 A.L.R.3d 483 (1968).
Debí haber hecho constar en Pagán v. Rivera Burgos, supra, que no veo impedimento alguno para que un abogado tome el juramento de un cliente relacionado con las contes-taciones a un interrogatorio y escritos a presentarse en un litigio en el que actúa como letrado de récord, a menos que lo prohíban específicamente las Reglas de Procedimiento. La función del notario al otorgar una declaración jurada se contrae a certificar o dar fe de los datos contenidos en el jurat, es decir, la identidad del otorgante, las circunstancias personales que describiere, lugar del otorgamiento y la fecha cierta. El notario ni siquiera da fe de los hechos o del acto suscrito por el compareciente(1) En su función de abo-gado, la Regla 9 de Procedimiento Civil regula los hechos alegados bajo su firma, situación de gran delicadeza y en la cual un cliente también podría alegar conflictos en la ver-sión de hechos narrada por el abogado. Mas no por eso se va a abolir la función del abogado de firmar documentos judi-ciales. La responsabilidad de lo que en el documento jurado o suscrito se afirma, es del compareciente y si éste afirma algo contrario a lo que al abogado le consta, éste tiene la oportunidad de explicar al cliente la responsabilidad que asume. Si, por el contrario, el abogado del litigante, en su actuación como notario, toma el juramento cuando le consta que lo expresado no es cierto, asume la responsabilidad con-juntamente con el cliente, por no ceñirse a la conducta que debe guiar a todo notario.
Es de notar que este Tribunal, por voz de su entonces Juez Asociado Señor De Jesús, juez de gran experiencia en la práctica notarial, al considerar la impugnación de un *819afidávit de mérito que se acompañó a una moción de tras-lado jurado por la parte demandada ante su propio abo-gado, tímidamente hizo alusión a los casos de Rivera v. Cámara, y Negrón et al. v. El Superintendente de Elecciones, supra, para concluir que el juramento no era nulo. Así se expresó el Tribunal en Soto v. Tesorero de P.R., 53 D.P.R. 950, 952-953 (1938):
(a) Se ha resuelto en esta jurisdicción, siguiendo la regla establecida en el Continente, que los abogados que ostentan la representación de alguna de las partes en un pleito no deben ejercer funciones de notario en relación con el mismo a los efectos de tomar juramentos a sus clientes o para otros fines, y se ha dicho que semejante práctica no es propia y no debe seguirse; pero nunca se ha dicho que un juramento así tomado sea nulo.
Resta considerar el argumento de que el notario pueda tener un interés en lo expuesto en el documento que ante él se otorga. Tal argumento incorpora una de las prohibiciones de la Ley Notarial, la relativa a los documentos públicos, que impide el otorgamiento de escrituras cuando el notario tiene un interés en el negocio. Es evidente que este docu-mento no podría ser otorgado ante el notario ni aun cuando las partes otorgantes no fueran sus clientes en un caso. Lo único que está ante nuestra consideración es si un abogado puede tomar juramento a su cliente en documentos a ser presentados en un caso, cuando no está prohibido por reglamento o por estatuto.
En la Ley Notarial de 1956 no hay prohibición alguna en este sentido, presumiendo que quisiera extenderse la apli-cabilidad de las prohibiciones de los instrumentos públicos a las declaraciones juradas o suscritas ante notario. Véase, 4 L.P.R.A. see. 1020.
La norma crea dificultades prácticas a los abogados y a los ciudadanos por éstos representados sin haber, a nuestro entender, razón meritoria que las justifiquen.
Además, la norma que hoy se establece por el Tribunal crea incertidumbre. Dispone en su parte final:
*820No vemos, por tanto, impropiedad en la práctica observada durante largos años por apreciable parte de los abogados pos-tulantes —ya aceptada como costumbre del foro— de tomar y legalizar el juramento de su cliente en las peticiones comunes de licencia para portar arma, dispensa de parentesco, decla-ratoria de herederos, disposición de bienes de menores, cam-bio de nombre, divorcio por mutuo consentimiento, y demás gobernados por procedimiento ex parte, y dejamos al sano juicio del abogado la decisión en cuáles de éstos, por sus par-ticulares circunstancias, deberá requerir de su cliente que jure ante otro notario o ante el Secretario del Tribunal.
En la acción civil la figura confusa de abogado y notario en el mismo caso debe ser proscrita como germen con potencia-lidad del serio conflicto ético a que nos hemos referido. Cf. Pagan v. Rivera Burgos, supra. No habrá dificultad para observar la norma en los bufetes pluralizados, ni aun en los simplemente integrados por más de un practicante, toda vez que siendo la responsabilidad del notario personalísima e indisoluble en la operación institucional del bufete colectivo, In re Meléndez Pérez, 104 D.P.R. 770, 777 (1976), bastará con que el cliente jure ante uno de los notarios de la firma o socie-dad que no habrá de intervenir como abogado en la litigación o tramitación del asunto. Reiteramos que puede haber situa-ciones que escapan a la reglamentación y en las que para evitar aun la apariencia de conducta impropia, el buen juicio del bufete aconsejará prescindir de su propio notario. Toda norma de ética tiene un punto de resistencia inamovible, donde termina la tolerancia. Ese punto no debe pasar desa-percibido por el abogado cuya integridad profesional, sin la cual languidecerían los cánones de ética, le apartará instinti-vamente de la actuación incorrecta. Págs. 812-813.
Se condena una práctica notarial, mas no se declara nulo el documento otorgado. No se extiende la norma a los inte-grantes del bufete que no sean abogados de récord. Éstos quedan en libertad de otorgar el documento, mas, al no haber una norma clara y definitiva, se les coloca en riesgo de incurrir en una falta notarial si el juicio del bufete es erróneo. Por otro lado, se permite la práctica cuando se trata de procedimientos ex parte, pero se advierte contra posibles infracciones en esos procedimientos. Pende contra *821los abogados una espada de Damocles y su única guía para evitarla es su buen juicio.
-o—
Voto separado emitido por el
Juez Asociado Señor Rebollo López
uniéndose al voto disidente emitido por el Juez Asociado Señor Dávila.
En el caso de Págan v. Rivera Burgos, 113 D.P.R. 750 (1983), hice constar, aun cuando no expresé los fundamen-tos, que disentía. Entendí en aquel momento que el ya famoso escolio número 2 de dicha opinión causaría no sólo furor dentro de la clase togada, sino un estado de desaso-siego completamente innecesario en la práctica privada de la profesión en Puerto Rico.
Los hechos ocurridos con posterioridad al 21 de enero de 1983, desafortunadamente, nos han dado la razón. Los tribunales de instancia rápidamente y con mucha lógica implementaron dicha norma, aplicándola a situaciones posiblemente no previstas por este Tribunal al emitir la ci-tada opinión. En cumplimiento de la misma, resolvieron que si el juramento no podía prestarse ante el abogado de récord del caso, tampoco podía ser prestado ante los socios ni subordinados de dicho abogado. Esto representó el que todos los abogados en Puerto Rico se vieran en la obligación de ir en busca de un compañero, dondequiera que la oficina del más próximo a ellos estuviera localizada, para que se pudieran juramentar adecuadamente los documentos per-tinentes.
En el día de hoy, en lugar de corregir el error cometido, la mayoría de este Tribunal insiste en perpetuar el mismo. Peor aún, la “nueva” norma que se establece en el día de hoy resulta discriminatoria en su aplicación. Ello es así, ya que la norma sigue afectando a aquellos abogados que practican la profesión en forma individual. Igualmente, afecta a los compañeros que trabajan en pequeños bufetes, *822por cuanto, por lo general, todos y cada uno de ellos se ven compelidos a participar, en una que otra ocasión, como abo-gado en todos los casos pendientes en su bufete. En resu-men, la “nueva” norma hoy decretada por la mayoría de este Tribunal sólo favorece a aquellos grandes bufetes que existen en Puerto Rico y que por contar con los recursos humanos necesarios pueden darse el lujo de tener abogados especializados por materia.
Por entender correcto el razonamiento hecho en el voto disidente emitido por el compañero Juez Carlos V. Dávila, y por los fundamentos adicionales arriba expresados, me uno a dicho voto disidente.

 La función del notario es distinta cuando comparece en un acta notarial o escritura pública. Véanse, Colón v. Shell Co. (P.R.) Ltd., 55 D.P.R. 593 (1939); Ponce Real Estate Corp. v. Registrador, 87 D.P.R. 215 (1963); Inspector de Protocolos v. Dubón, 107 D.P.R. 50 (1978).